Exhibit 10.2

LOGO [g65361g45c58.jpg]

ABC Network – Fisher Communications

Primary Television Affiliation Term Sheet

Below is a summary of the key terms for the renewal of Fisher Communication’s
Primary Television Affiliation Agreements with the ABC Television Network for
KOMO-TV and KATU-TV. The summary of these terms is expressly contingent on and
subject to the negotiation and execution of long-form affiliation agreements
that will include additional material terms not summarized below.

 

This summary and its attached schedule contain confidential and proprietary
information and the parties agree to treat it as a confidential trade secret
during the course of negotiations and thereafter subject to legal disclosure
requirements.

 

Stations:    KOMO-TV & KATU-TV Term:    09/01/2009 – 08/31/2014 First Call:   

Stations will receive first call rights in their community of license, strictly
limited to the free over-the-air television broadcast of the Network program
service over the main DTV channel and no other form of transmission. For your
Stations, the main channel is designated as KOMO-TV channel number 4.1 and
KATU-TV channel number 2.1.

License Fee:   

Stations agree to pay ABC a license fee, as determined pursuant to the License
Fee Schedule contained on Schedule A.

Retransmission/Clearinghouse:   

See Schedule A

Non-Duplication:   

Non-Duplication protection for Network programs that Stations clear in their
in-pattern clearance shall be effective during the live time period designated
by Network for Stations’ local time zone.

Program Clearance:   

Subject only to the FCC Right to Reject Rule, there will be full, in-pattern
clearance of all ABC programs including Program Related Material in all time
periods currently scheduled by the Network. For your Stations, there will no
longer be test-language for Late Night replacement programming.

Inventory:   

Stations will have a Guaranteed Primetime Inventory Level. The Guaranteed
Primetime Inventory Level shall be defined as an average of 50 minutes and 15
seconds per week, subject to adjustments.

Promotion:   

Stations will join the Baseline Promotion Plan. In return for joining the
Baseline Promotion Plan, Stations will have access to 4 additional 30-second
Primetime spots per week, as well as the Network’s authorization to convert 7
30-second local newsbrief opportunities in Primetime to local sale.

 

1

 

[***]

   “Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.”



--------------------------------------------------------------------------------

LOGO [g65361g45c58.jpg]

ABC Network – Fisher Communications

Primary Television Affiliation Term Sheet (continued)

 

Co-Branding:   

Stations agree to co-brand with the ABC logo as a prominent element, consistent
with Network creative guidelines and specifications.

Local News:   

Stations agree to program at least one-half hour of locally produced news
leading into ABC’s morning and evening news programs as well as late night
programming.

NewsOne:   

Stations will fully participate in ABC NewsOne or any successor affiliate
newsgathering service, including payment of license fees associated with this
service in the amount of $[***] per week for KOMO-TV and $[***] per week for
KATU-TV, as provided in a separate NewsOne Agreement.

N/AP III:   

Any remaining provisions of N/AP III, including SoapNet financial participation
and cross-promotion restrictions, expire on 08/31/09.

Agreed & Accepted:

 

Fisher Communications, Inc.     American Broadcasting Companies, Inc. By:  

/s/ Col1een B. Brown

    By:  

/s/ John L. Rouse

Title:  

President & CEO

    Name:  

John L. Rouse

Date:  

8/12/09

    Date:  

8/12/09

 

2

 

[***]

   “Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.”



--------------------------------------------------------------------------------

LOGO [g65361g45c58.jpg]

Schedule A

ABC Network – Fisher Communications

License Fee

In return for the license of Network Programming to Stations and the other
rights granted to Stations by ABC, each Station shall pay a license fee.

[***]

 

3

 

[***]

   “Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.”



--------------------------------------------------------------------------------

[***]

 

[***]

   “Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.”

 

4